DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/798,366 filed on September 22, 2022.  Claims 1 to 25 are currently pending with the application.
	
Election/Restrictions
Applicant’s election without traverse of claims 1 to 14, filed in the reply of September 22, 2022 is acknowledged. Claims 15 to 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022.

Priority
Applicant’s claim for the benefit of prior-filed Application Number 62/809,552, filed on February 22, 2019, under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 reads “each third data fields” in line 8, which appears to be a typographical error, and that it should read “each third data field”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each second field” in line 5. There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claims 2 to 14, since they inherit the same deficiencies by virtue of their dependencies.
Claims 12 and 13 recite the limitation “the detached decentralized ledger interchange object” in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 to 4, and 9 to 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler et al. (U.S. Publication No. 2019/0102850) hereinafter Wheeler.
As to claim 1:
Wheeler discloses:
A non-transitory computer readable medium that when executed by a processor provides a data structure for a decentralized ledger interchange object [Paragraph 0016 teaches using smart contracts in a decentralized network as a framework for a smart commodity exchange] comprising: 
a first data field containing an identifier for an item [Paragraph 0029 teaches one or more consumers identify a need and send a contract or service request, where the request includes details of the requested goods, and are logged in an exchange blockchain; Paragraph 0034 teaches recording the identifier associated with the good requested in blockchain blocks, therefore, the blockchain is the data structure and contains the item identifier]; 
a set of second data fields linked to the first data field, each second field containing one of a set of time periods [Paragraph 0059 teaches the request for service includes the time period for the request, i.e., a consumer may want to rent 10 bicycles for the day]; 
a set of third data fields, each third data field linked to a corresponding second data 
field, each third data fields containing a requested quantity of the item for a corresponding time period [Paragraph 0059 teaches the request for service includes an amount and time period for the request, i.e., a consumer may want to rent 10 bicycles for the day]; and 
a set of fourth data fields, each fourth data field linked to the corresponding second data field, each fourth data field containing a committed quantity of the item for the corresponding time period [Paragraph 0058 teaches capacity to produce products at a certain rate is shown in blockchain history of completed transactions over a period of time involving a product in question; Paragraph 0059 teaches a provider may respond to the request with an offer, including the committed resources; Paragraph 0034 teaches blockchain blocks record the committed resources in a public ledger, where, if a counter offer is sent during contract negotiation, resources may be released and recommitted at new levels, therefore, including a field indicating a committed quantity of the item for the requested time].

	As to claim 2:
Wheeler discloses:
a set of fifth data fields, each fifth data field linked to the corresponding second data field, each fifth data field containing a price for the corresponding time period [Paragraph 0059 teaches the request includes a maximum cost; Paragraph 0137 teaches the request comprises identification of the service requested, and conditions or terms of the request, including fee/cost maximum].

As to claim 3:
Wheeler discloses:
one or more sixth data fields linked to the first data field, each sixth data field 
containing one or more terms and conditions, one or more specifications for the item, a shipping and handling price, a tax amount, a link to other data or information stored remotely, or a link to other decentralized ledger interchange objects [Paragraph 0137 teaches the service request comprises identification of the good or service requested, and one or more conditions or terms of the request].

As to claim 4:
Wheeler discloses:
the first data field, the set of second data fields, and the set of third data fields are filled in by a first processor; and the set of fourth data fields are filled in by a second processor [Paragraph 0029 teaches a consumer may identify a need and send a contract or service request to the network, where a provider can return an answer to the service request as an offer of services and goods; Paragraph 0034 teaches when a provider sends a contract bid for goods or services, those resources are committed, and recorded to blockchain blocks associated with the request].

As to claim 9:
Wheeler discloses:
the decentralized ledger interchange object is configured for use in a decentralized ledger [Paragraph 0016 teaches using smart contracts in a decentralized network as a framework for a smart commodity exchange].

As to claim 10:
Wheeler discloses:
the decentralized ledger comprises hyper ledger, blockchain or quorum [Paragraph 0023 teaches using blockchain based smart contracts].

As to claim 11:
Wheeler discloses:
the decentralized ledger interchange object is detachable from the decentralized ledger [Paragraph 0067 teaches smart contract is mirrored into all ledgers in the network].

As to claim 12:
Wheeler discloses:
the detached decentralized ledger interchange object is reconcilable back to a source of the decentralized ledger interchange object [Paragraph 0034 teaches public ledgers rely on blockchain technology and are repeated across the network as identical copies, as needed, where changing one ledger will change them all].

As to claim 13:
Wheeler discloses:
the detached decentralized ledger interchange object is synchronized with other information without a link to the source of the decentralized ledger interchange object [Paragraph 0034 teaches the ledgers are repeated across the network as identical copies, and each node in the mesh has a consistent copy of the distributed data set; Paragraph 0056 teaches when ledgers are appended, the information is broadcast to all members on the network, therefore, the object is synchronized without a link to the source].

As to claim 14:
Wheeler discloses:
the decentralized ledger interchange object is an asynchronous data object that is self-reconciling [Paragraph 0101 teaches each fog layer has the ability to coordinate and synchronize a distributed state according to one or more blockchain systems; Paragraph 0055 teaches miners or broker agents may have a local block storage for storing ledgers and smart contracts; Paragraph 0056 teaches when new information or transactions are recorded in a local block, the ledger information is broadcasted to the SCCE network so that other members may update their local ledgers, where, if a member is offline, reconnection may initiate asking for updates, therefore, the object is asynchronous and self-reconciling].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (U.S. Publication No. 2019/0102850) hereinafter Wheeler as applied to claim 1 above, and further in view of Brannigan et al. (U.S. Publication No. 2018/0342007) hereinafter Brannigan.
As to claim 5:
Wheeler discloses all the limitations as set forth in the rejections of claim 1 above, but does 
not appear to expressly disclose wherein the first data field, the set of second data fields and the set 
of third data fields, and the set of fourth data fields are configured for automatic input into or export 
from a sales and operations planning system.
Brannigan discloses:
the first data field, the set of second data fields and the set of third data fields, and the set of fourth data fields are configured for automatic input into or export from a sales and operations planning system [Paragraph 0071 teaches the system may be configured to interact with one or more point-of-sale devices or clients running one or more point-of-sale applications, receive sales data regarding in-shop sales from the one or more point-of-service clients, and allocate available item(s) in the inventory data as being available for sale, e.g., prior to purchase, or unavailable for sale, such as after purchase, where adjustment of the inventory data by the point-of-service client and/or via the online interface affects the production estimate created by the system, so that the shop can more accurately streamline its inventory and ensure that inventory is available for sale and/or delivery].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by configuring the first data field, the set of second data fields and the set of third data fields, and the set of fourth data fields for automatic input into or export from a sales and operations planning system, as taught by Brannigan [Paragraph 0071], because both applications are directed to management of inventory and marketplace processes, including blockchain technology; enabling the automatic input of inventory information into sales and operations planning systems allows the small businesses to develop more accurate plans that can allow them and their products to reach a wider consumer base and thereby to compete more effectively with large corporate producers, manufacturers, distributors, and sellers (See Brannigan Para[0009]).


As to claim 6:
Wheeler discloses all the limitations as set forth in the rejections of claim 1 above, but does 
not appear to expressly disclose the first data field, the set of second data fields and the set of third data fields, and the set of fourth data fields are configured for automatic input into or export from a sales plan, an inventory plan, a customer lead time plan, a new product development plan, a strategic initiative plan, or a financial plan.
Brannigan discloses:
the first data field, the set of second data fields and the set of third data fields, and the set of fourth data fields are configured for automatic input into or export from a sales plan, an inventory plan, a customer lead time plan, a new product development plan, a strategic initiative plan, or a financial plan [Paragraph 0070 teaches assessing changes in the size of the inventory one or more times on a daily, weekly, or monthly basis and provide alerts and/or recommendations to a shop or vendor on increasing or decreasing the shop’s rate of production to maintain an optimal inventory level and/or amount of raw materials].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by configuring the first data field, the set of second data fields and the set of third data fields, and the set of fourth data fields for automatic input into or export from a sales plan, an inventory plan, a customer lead time plan, a new product development plan, a strategic initiative plan, or a financial plan, as taught by Brannigan [Paragraph 0070], because both applications are directed to management of inventory and marketplace processes, including blockchain technology; enabling the automatic input of inventory information into sales, inventory, or development plans allows small businesses to develop more accurate plans that can allow them and their products to reach a wider consumer base and thereby to compete more effectively with 
large corporate producers, manufacturers, distributors, and sellers (See Brannigan Para[0009]).

As to claim 7:
Wheeler discloses all the limitations as set forth in the rejections of claim 1 above, but does 
not appear to expressly disclose wherein the first data field, the set of second data fields and the set of third data fields, and the set of fourth data fields are configured for automatically updating an electronic commerce application.
Brannigan discloses:
the first data field, the set of second data fields and the set of third data fields, and the set of fourth data fields are configured for automatically updating an electronic commerce application [Paragraph 0080 teaches electronic commerce application then updates inventory data for the item(s) ordered by the consumer, in order to ensure that existing inventory is properly allocated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by configuring the first data field, the set of second data fields and the set of third data fields, and the set of fourth data fields for automatically updating an electronic commerce application, as taught by Brannigan [Paragraph 0080], because both applications are directed to management of inventory and marketplace processes, including blockchain technology; enabling the automatic input of inventory information into an e-commerce application improves the accuracy of the product and inventory information availability, thereby enabling businesses to compete more effectively with large corporate producers, manufacturers, distributors, and sellers (See Brannigan Para[0009]).

As to claim 8:
Wheeler discloses all the limitations as set forth in the rejections of claim 1 above, but does 
not appear to expressly disclose wherein the identifier for the item comprises a stock keeping unit number, a production unit number, a part number, or a model number.
Brannigan discloses:
the identifier for the item comprises a stock keeping unit number, a production unit number, a part number, or a model number [Paragraph 0014 teaches the database stores data corresponding with one or more physical items for sale, such as prices, amounts, identifying numbers, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wheeler, by incorporating an identifier for the item comprising a stock keeping unit number, a production unit number, a part number, or a model number, as taught by Brannigan [Paragraph 0014], because both applications are directed to management of inventory and marketplace processes, including blockchain technology; incorporating additional types of item identifiers in the data associated with the items is a simple substitution of one known element for another to obtain predictable results.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169